E                 NEW      GENE
                           OF   =XAS




Honorable'Harold Green          Opinion No. WW-1129
County Attorney
Lynn County                     Re:    Whether Lynn County may
Tahoka, Texas                          legally enter into an
                                       agreement with the City of
                                       Tahoka relative to con-
                                       struction of an airport
                                       on city held property and
Dear Mr. Green:                        related questions.
          You state by your opinion request that the City
of Tahoka has acquired by written lease a tract of land to
be used for airport purposes. The County was not a party
to the lease and has no interest in the land. The County
is willing to enter into an agreement with the City if it
may do so under the Municipal Airports Act, Article 46d
of Vernon's Civil Statutes, whereby both would share in the
expense of installing and constructing runways on the
tract acquired and owned by the City.-
         You have asked two questions:
               1. Whether Lynn County can enter into
an agreement under Article 46d, Vernon's Civil Statutes,
even though the County 18 not an owner or a lessee OS the
land, and
               2. Whether such funds as may be expended
may be legally paid out of precinct funds, or must such
funds be paid fi,omthe permanent improvement fund?
          Article 46d-1, Vernon's Civil Statutes, states
that:
                  11
                   . . .
               "(a) 'Airport' means any area of land
          or water which is used, or intended for use,
          for the landing and take-off of aircraft,
          and any appurtenant areas which are used, or
          intended for use, for airport buildings or
          other airport facilities or right-of-ways,
Honorable Harold Green, page 2 (WW-1129)

          together with all airport buildings and
          facilities located thereon.
               ,I
                . . .
               "(d) 'Municipality' means any county,
          OP any incorporated city, village or town
          of this State. 'Municipal' means pertain-
          ing to a municipality as herein defined.


          Article 46d-14, Vernon's Civil Statutes, pertains
to your situation as well as to the situation where two or
more municipalities act jointly in acquiring an airport.
          Article 46d-14, Vernon's Civil Statutes, on joint
operations states that:
               "Art. 46d-14.   Joint operations

              "(a) Authorization. For the purposes
         of this Section, unless otherwise qualified,
         the term #public agency' includes munici-
         pality, as defined in this Act, any agency
         of the State government . . . and the term
         'governing body' means the governing body
         of a county or municipality, and the head
         of the agency if the public agency is other
         than a county or municipality. . . .
               "(b) Agreement. Any two (2) or more
         public agencies x    enter into agr;;;;",;;
         with each other for joint action D
         to the provisions of this Act and any two
         -(T) or more municipalities are specially
         authorized to make such agreement or agree-
         ments as they may deem necessary for the
         joint acquisition and operation of airports
         and air navigation facilities. Concurrent
         action by ordinance, resolution or other-
         wise of the governing bodies of the parti-
         cipating- public
                   .      agencies shall constitute
         joint action. Each such agreement shall
         specifv its durEn=e        DroDortionate
         interest which each Public-agency shall
         have in the proDerty, facilities and
         privileges involved, the proportion to be
         borne by each public agency of prelim-
         inary coats and costs of acquisition,
Honorable Harold Green, Page 3 (m-1129)

         establishment, construction, enlargement,
         Improvement, and equipment of the air-
         port or air navigation facility, the
         proportion of the expenses of maintenance,
         operation, regulation and protection
         thereof to be borne by each and such other
         terms as are required by the provisions
         of this Section. m    agreement w   also
         provide for: amendments thereof, and
         conditions and methods of termination of
         the agreement; the disposal of all or
         any of the property, facilities and pri-
         vileges jointly owned, prior to or upon
         said property, facilities and privileges, or
         any part thereof, ceasing to be used for
         the purposes provided in this Act, or upon
         termination of the agreement; the diatrl-
         bution of the proceeds received upon any
         such disposal, and of any funds or other
         property jointly owned and undisposed of;
         the assumption or payment of any indebted-
         ness arising from the joint venture which
         remains unpaid upon the disposal of all
         assets or upon a termination of the agree-
         ment; and such other pro$siona as may be
         necessary or convenient.   (Emphasis added)
          It is well settled law in this State that the Com-
missioners' Court of a County has only such powers as are
expressly or by necessary implication given it by the Consti-
tution and statutes of this State. Mills v. Lampaaas County,
90 Tex. 606, 40 S.W. 403 (1897), Roper v. Hall, 280 S.W.
289 (Civ.App. 1925, rehearing den.).
          "It is a well-recognized principle of law that
where the Legislature prescribes a definite, certain method
of procedure for a city or count;y,all other methods are
by implication of law excluded.   Foster v. City of Waco,
113 Tex. 352, 255 S.W. 1104 (1923).
          A reading of the above Section and the other
provisions of this Act reveals the basic pattern that some
interest in an airport must be held by the municipality
acting. Article 46d-3, Vernon's Civil Statutes, provides
for the disposal of airport property by one municipality
to another. Under this Section Lynn County could comply
with the law if the City of Tahoka conveyed an interest
in the property.
          Attorney Generals8 Opinion No. o-6762 (1945)
holds that improvements such as airport runways are in
Honorable Harold Green, Page 4 (WW-1129)

the nature of permanent improvements. Section 9 of
Article VIII of the State Constitution not only controls
the raising of funds but the disposition of those funds
as well. Funds raised for one purpose cannot be spent
for another purpose. Carroll v. Williama, 109 Tex; 155,
202 S.W. 504 (1918).
          Lynn County may not legally enter into the pro-
posed agreement with the City of Tahoka to share the
expense of installing and constructing zzlrwaysunless and
until the Citjrconveys to the County an interest in the
land that is to be used for airport purposes.
          County funds which may be legally spent must
come from the permament improvement fund.

                    SUMMARY
         Under the facts as stated, Lynn County
         is not authorized to enter into an agree-
         ment whereby the expenses of installation
         and construction of airport runways would
         be shared with the City of Tahoka; unless
         and until the City conveys to the County
         an interest in the land that is to be
         used for airport purposes; the permanent
         improvement fund is the proper fund from
         which the construction of airport runways
         is to be financed.
                              Yours very truly,
                              WILL WILSON
                              Attorney General of Texas


                              BY
                                   William H. Pool, Jr.
                                   Assistant
WHPjr:mm:lgh
Honorable Harold Green, Page 5 (WW-1129)


APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Iola Barron Wilcox
Robert T. Lewis
Robert Rowland
Sam Ray Wilson
REVIEWED FOR THE ATTORNEY GENERAL
BY: Howard W. Mays